                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                        CR 14-43-BLG-SPW

                    Plaintiff,
                                                 ORDER
vs.

DAVID ABRAHAM LORENZ,

                    Defendant.

      Defendant appeared before the Court on December 23, 2019, for a detention

hearing. For reasons discussed on the record, Defendant shall be released pending

the hearing on final revocation of supervised release under the terms and

conditions of his Supervised Release. In addition, IT IS ORDERED that

Defendant shall remain in his mother’s custody while she is in Billings, Montana,

and then shall return to Glendive, Montana with her and reside at her home until

the final revocation hearing.

      DATED this 23rd day of December, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
